Citation Nr: 1530509	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-24 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disability, and if so, whether service connection should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The Veteran had active service from December 1967 to December 1969.  His military occupational specialty was light weapons infantry, and he was awarded the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in pertinent part, declined to reopen the Veteran's claim of entitlement to service connection for a left ankle disability.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in May 2015.  A transcript of his hearing has been associated with the record.


FINDINGS OF FACT

1.  In an April 2000 rating decision (with notice in May 2000), the RO denied service connection for a left ankle disability; the Veteran submitted a notice of disagreement in March 2001, and a statement of the case was issued in January 2002; the Veteran did not submit a timely substantive appeal.

2.  In June 2003, the RO declined to reopen the Veteran's claim of entitlement to service connection for a left ankle disability; he submitted a notice of disagreement in July 2003, and a statement of the case was issued in November 2003; the Veteran did not submit a timely substantive appeal.

3.  The evidence received since the June 2003 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus, and raises a reasonable possibility of so substantiating the claim.

4.  A left ankle disability is related to service.

CONCLUSIONS OF LAW

1.  The April 2000 and June 2003 rating decisions are final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A left ankle disability was incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Because the Board has determined that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left ankle disability, and that service connection is warranted, no further discussion of the VCAA is necessary at this time.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection for a left ankle disability was originally denied in an April 2000 rating decision.  The RO concluded that there was no diagnosis of a chronic left ankle disability.  In June 2003, the RO declined to reopen the claim, noting that there was no new and material evidence showing a chronic condition that was related to service.

At the time of the June 2003 rating decision, the record contained the Veteran's service treatment records, which reflect that he was seen after he twisted his ankle.  The provider noted that it was not possible to take X-rays that day, and that the Veteran would be given crutches and told to stay off his left foot until X-rays could be taken.  Separation examination in November 1969 was negative for any left ankle complaint or diagnosis.  
The record also contained the report a June 2000 X-ray study which revealed osteoarthritis of the ankles.  

In August 2007, the Veteran sought to reopen his claim.  In support of his petition to reopen, he submitted a June 2007 report by his private physician.  Therein, the physician recited the Veteran's history, to include ankle sprain during service.  The physician concluded that the current osteoarthritis of the left ankle was caused by the documented injury during service.  

Current VA treatment records reflect that the Veteran receives regular treatment at a VA podiatry clinic.  

Also added to the record in support of the Veteran's petition to reopen is the Veteran's May 2015 testimony.  During his hearing, the Veteran described the in-service injury to his left ankle, noting that it had taken place during a patrol in Vietnam.  

As noted, the  Veteran's claim was originally denied because there was no evidence of a current chronic left ankle disability.  The RO subsequently declined to reopen the claim because there was no evidence of a chronic left ankle disability that was related to service.  Since the most recent final denial, evidence added to the record includes an opinion stating that the current left ankle arthritis is related to the sprain during service.  As this evidence cures a defect previously identified by the RO, the Board concludes that the claim of entitlement to service connection for a left ankle disability may be reopened.  

Moreover, the Board has determined that service connection for the claimed left ankle disability is warranted.  In this regard, the Veteran's private physician has provided a well-reasoned medical opinion linking the current left ankle disability to the documented injury during service.  Notably, there is no medical evidence or opinion that counters the private physician's conclusion, and it is supported by the record.  Accordingly, having resolved doubt in favor of the Veteran, service connection for a left ankle disability is granted.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disability is reopened.

Entitlement to service connection for a left ankle disability is granted.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


